DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5,6,9,14-17, & 19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Zhang (US Pub no. 2019/0252641 A1)
Regarding claim 1, Zhang et al discloses an encapsulation structure(200), comprising: at least two encapsulation structure layers (combination of 21/22/21 layers closest to 110 and 21 furthest away from 110)that cover an outer side of a device (110) to be encapsulated [0055-0057], wherein at least one of the at least two encapsulation structure layers comprises an inorganic layer (21) and an organic layer (22) that are superimposed (fig. 2 [0055], the inorganic layer comprises a first sub-inorganic
layer (21-closest inorganic layer to 110) and a second sub-inorganic layer (21-that is above 22) that are superimposed, a first opening (222) is in the first sub-inorganic layer (21 closest inorganic layer to 110), a second opening is in the second sub- inorganic layer (222), and an elastic structure  (221) is disposed in each of the first opening and the second opening (222), wherein the first opening and the second opening comprise at least one of a hole or a slit [0056], the device to be encapsulated is disposed in a display area of a base substrate (24) [0064] [0055], the orthographic projection of the slit (222)on the base substrate is curved (fig. 2).
Regarding claim 3, Zhang et al discloses wherein an orthographic projection of the second opening (222) on the first sub- inorganic layer (21 closest inorganic layer to 110)and the first opening (222)are staggered (fig. 2).
Regarding claim 5, Zhang et al discloses the first opening (222)and the second opening (222)are both slits; a plurality of the first openings (222)are in the first sub-inorganic layer (21closest to 110)and extend in parallel directions; and a plurality of the second openings (222)are in the second sub-inorganic layer(21 that is above 22) and extend in parallel directions [0059][0065].
Regarding claim 6, Zhang et al discloses wherein the openings (222)in all the sub-inorganic layers (21)of the encapsulation structure
extend in parallel directions[0065] [0056](Examiner notes that since 222 is a slot it will extend in a parallel direction)
Regarding claim 9, Zhang et al discloses the organic layer(22) is in contact with the inorganic layer(21), and the elastic structure (221)is made from the same material as the organic layer (22) fig. 2) [0057].
Regarding claim 14, Zhang et al discloses wherein the at least two encapsulation structure layers are two encapsulation structure layers(combination of 21/22 layers closest to 110 and 21 furthest away from 110) [0055] fig. 2.
Regarding claim 15, Zhang et al discloses an encapsulation method (fig. 2), comprising:
forming, on an outer side of a device (110)to be encapsulated[0055], at least two encapsulation structure layers(combination of 21/22/21 layers closest to 110 and 21 furthest away from 110)that cover the device(110) to be encapsulated[0055],
wherein at least one of the at least two encapsulation structure layers
comprises an inorganic layer (21)and an organic layer (22)that are superimposed, the
inorganic layer comprises a first sub-inorganic layer (21 closest to 110)and a second sub- inorganic layer (21 on the other side of 22) that are superimposed (fig. 2 [0055]), a first opening (222)is in the first sub- inorganic layer,(21 closest to 110) a second opening (222)is in the second sub-inorganic layer (21 on the other side of 22), and an elastic structure(221) is disposed in each of the first opening (222)and the second opening(222), wherein the first opening(222) and the second opening (222)comprise at least one of a hole or a slit, the device to be encapsulated is disposed in a display area of a base substrate(24) [0064] [0055], the orthographic projection of the slit (222)on the base substrate is curved (fig. 2)[0065].
Regarding claim 16,  Zhang et al discloses  wherein forming, on the outer side of the device (110)to be encapsulated[0055] fig. 2, the at least two encapsulation structure layers(combination of 21/22/21 layers closest to 110 and 21 furthest away from 110) that cover the device to be encapsulated comprises: forming, on the outer side of the device (110) to be encapsulated, an inorganic layer (21)that covers the device to be encapsulated, wherein the inorganic layer comprises a first sub-inorganic layer (21)and a second sub-inorganic layer (21)that are superimposed, a first opening (222)is in the first sub-inorganic layer(21), a second opening (222)is in the second sub-inorganic layer(21), an orthographic projection of the second opening on the first sub-inorganic layer and the first opening are staggered(fig. 2), and an elastic structure(22) is disposed in each of the first opening and the second opening; and forming an organic layer(22) on an outer side of the inorganic layer(21) to obtain a first encapsulation structure layer(fig. 2)[0055-0056].
Regarding claim 17, Zhang et al discloses wherein forming, on the outer side of the device(110) to be encapsulated[0055], the inorganic layer that covers the device to be encapsulated comprises: forming, on the outer side of the device to be encapsulated, a first sub- inorganic layer(21 closest to 110) that covers the device (110)to be encapsulated; forming a first opening (222 in 21 closet to 110)in the first sub-inorganic layer (21 closest to 110); forming an elastic structure(22) in the first opening(222); forming, on an outer side of the first sub-inorganic layer(21 closest to 110), a second sub inorganic layer (21 on top of 22)that covers the first sub-inorganic layer (21 of 110); forming a second opening (222)in the second sub-inorganic layer (21 on top of 22); and forming an elastic structure (22)in the second opening (222)[0055][0056] fig. 2.
Regarding claim 19, Zhang et al discloses A display apparatus (fig. 2), comprising an encapsulation structure(200), wherein the encapsulation structure comprises at least two encapsulation structure layers (combination of 21/22/ layers closest to 110 and 21 furthest away from 110)that cover an outer side of a device (110)to be encapsulated [0055], wherein at least one of the at least two encapsulation structure layers(21/22)comprises an inorganic layer (21)and an organic layer (22)that are superimposed, the inorganic layer comprises a first sub-inorganic layer (21) and a
second sub-inorganic layer (21) that are superimposed [0055] fig. 2, a first opening (222)is in the first sub-inorganic layer(21), a second opening (222) is in the second sub-inorganic layer (21), and an elastic structure (221) is disposed in each of the first opening(222) and the second opening(222)[0061], wherein the first opening(222) and the second opening (222)comprise at least one of a hole or a slit [0061], the device to be encapsulated is disposed in a display area of a base substrate (24) [0055][0064], the orthographic projection of the slit on the base substrate(24) is curved( fig. 2)[0065].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  8 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2019/0252641 A1) in view An (US Pub no. 2015/0102326 A1).
Regarding claim 8, Zhang et al discloses all the claim limitations of claim 1 but fails to teach the elastic structure is made from at least one of: polyimide, polyurethane,polypropylene, polydimethylsiloxane (PMDS), polyurethane, polyphenylene sulfide (PPS), hexamethyldisiloxane (HMDSO), tetramethylsilane (TMS) and silica gel.
However, An et al discloses an encapsulation layer 30 and  an organic layer 36 may be formed between the plurality of inorganic layer patterns[0091].  The organic layer may be formed of polyimide [0095].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang et  al with the teachings of An et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Regarding claim 12, Zhang et al discloses all the claim limitations of claim 1 and further teaches the inorganic layer is made from at least one of: silicon nitride and all the inorganic layers of the encapsulation structure are made from the same  materials[0069][0090].
Zhang et al  fails to teach  the organic layer is made from at least one of: polyimide, polyurethane and polypropylene, and all the organic layers of the encapsulation structure are made from the same or different materials.
However, An et al discloses an encapsulation layer 30 and  an organic layer 36 may be formed between the plurality of inorganic layer patterns[0091].  The organic layer may be formed of polyimide [0095].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to  modify Zhang et al with the teachings of An et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).) 
Claims 10, 13, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2019/0252641 A1)
Regarding claim 10, Zhang et al discloses all the claim limitations of claim 1 and further teaches wherein in the at least two encapsulation structure layers(combination of 21/22/21 layers closest to 110 and 21 furthest away from 110), an encapsulation structure layer (21/22)closest to the device (110)to be encapsulated is a first encapsulation structure layer (21/22/21), an encapsulation structure layer (21) farthest from the device(110) to be encapsulated is a second encapsulation structure layer(21 furthest from 110)  the first encapsulation structure layer comprises the inorganic layer(21) and the organic layer (22)that are superimposed (as shown in fig. 2), the second encapsulation structure layer comprises the inorganic layer(21-furthest layer from 110) fig. 2 but fails to teach encapsulation structure layers other than the first encapsulation structure layer and the second encapsulation structure layer are third encapsulation structure layers, and the third encapsulation structure layers comprise the inorganic layer and the organic layer that are superimposed.
 However, Zhang et al teaches that the inorganic layer  and organic layers are alternately stacked[0055]  and fig 2 shows three dots indicating that the alternating stacks repeat.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide encapsulation structure layers other than the first encapsulation structure layer and the second encapsulation structure layer are third encapsulation structure layers, and the third encapsulation structure layers comprise the inorganic layer and the organic layer that are superimposed as claimed to protect the device from external environment while maintaining flexibility of the OLED device.
Regarding claim 13, Zhang et al discloses all the limitations of claim 1 and further teaches  each sub-inorganic layer(21/22)[0055] of the encapsulation structure has a thickness but fails to teach ranging about from 0.2 µm to 0.7 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness ranging from 0.2 µm to 0.7 µm through routine experimentation to optimize a radius of limited curvature by dispersing stress. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 21, Zhang et al discloses all the claim limitations of claim 16 and further teaches  wherein forming, on the outer side of the device (110)to be encapsulated[0055], the at least two encapsulation structure layers(combination of 21/22/21 layers closest to 110 and 21 furthest away from 110) that cover the device(110) to be encapsulated further comprises but fails to teach 
forming, on an outer side of the first encapsulation structure layer, an inorganic layer that covers the first encapsulation structure layer to obtain a second encapsulation structure layer, wherein the inorganic layer comprises a first sub-inorganic layer and a second sub-inorganic layer that are superimposed, a first opening is in the first sub-inorganic layer, a second opening is in the second sub-inorganic layer, an orthographic projection of the second opening on the first sub-inorganic layer and the first opening are staggered, and an elastic structure is disposed in each of the first opening and the second opening. However, Zhang et al teaches that the inorganic layer  and organic layers are alternately stacked[0055]  and fig 2 shows three dots indicating that the alternating stacks repeat.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide on an outer side of the first encapsulation structure layer, an inorganic layer that covers the first encapsulation structure layer to obtain a second encapsulation structure layer, wherein the inorganic layer comprises a first sub-inorganic layer and a second sub-inorganic layer that are superimposed, a first opening is in the first sub-inorganic layer, a second opening is in the second sub-inorganic layer, an orthographic projection of the second opening on the first sub-inorganic layer and the first opening are staggered, and an elastic structure is disposed in each of the first opening and the second opening as claimed to protect the device from external environment while maintaining flexibility of the OLED device.
Claims  11, 18, & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2019/0252641 A1) in view of Lee (  Pub no. 2015/0102318 A1).
Regarding claim 11, Zhang et al discloses all the claim limitations of claim 1 and further teaches orthographic projections (221/222)of all the organic layers(22) of the encapsulation structure (21/22)on the base substrate(24) are within the display area[0055-0056][0064] but fails to teach the base substrate also provided with a non-display area; the encapsulation structure further comprises a barrier wall disposed in the non- display area,  and all the inorganic layers of the encapsulation structure cover the barrier wall.
Lee et al discloses a substrate(100) provided with a non-display area (the area outside of the light emitting structure(284/282/286[0052]) having an encapsulation layer (110) comprising a barrier wall (270)disposed in a non-display area(the area outside of the light emitting structure(284/282/286) [0053]; and all the inorganic layers (130/140)of the encapsulation structure cover the barrier wall (270) (fig. 1/fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to modify Zhang et al with the teachings of Lee et al such that the base substrate is also provided with a non-display area; the encapsulation structure further comprises a barrier wall disposed in the non- display area, orthographic projections of all the organic layers of the encapsulation structure on the base substrate are within the display area, and all the inorganic layers of the encapsulation structure cover the barrier wall results to improve the flexibility of the device.
Regarding claim 18, Zhang et al discloses all the claim limitations of claim 15  but fails to teach the base substrate is also provided with a non-display area, and the method further comprises: forming a barrier wall in the non-display area, wherein all the inorganic layers of the encapsulation structure cover the barrier wall. 
Lee et al discloses  the substrate(100) is also provided with a non-display area(the area outside of the light emitting structure(284/282/286[0052]), and 
all the inorganic layers (130/140)of the encapsulation structure(110) cover the barrier wall(270) and the method further comprises: forming a barrier wall(270) in the non-display area(the area outside of the light emitting structure(284/282/286[0052]), wherein all the inorganic layers (130,140)of the encapsulation structure cover the barrier wall (270) (fig. 1/fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to modify Zhang et al with the teachings of Lee et al such that the base substrate is also provided with a non-display area, and the method further comprises: forming a barrier wall in the non-display area, wherein all the inorganic layers of the encapsulation structure cover the barrier wall results to improve the flexibility of the device.
Regarding claim 20, Zhang et al discloses al the claim limitations of claim 1 and further teaches wherein the at least two encapsulation structure layers (combination of 21/22/21 layers closest to 110 and 21 furthest away from 110)are two encapsulation structure layers[0055], in the at least two encapsulation structure layers, an encapsulation structure layer closest to the device to be encapsulated is a first encapsulation structure layer(21/22/21), an encapsulation structure layer (21 furthest away from 110) fig. 2 farthest from the device(110) to be encapsulated is a second encapsulation structure layer[0055], the first encapsulation structure layer(21/22/21) comprises the inorganic layer(21) and the organic
layer (22)that are superimposed[0055-0057], and the second encapsulation structure layer(21) comprises the inorganic layer[0055], an orthographic projection of the second opening(222) on the first sub- inorganic layer (21)and the first opening are staggered(fig. 2),  when the first opening (222)and the second opening (222)are both slits[0056], the openings in all the sub-inorganic layers(21) of the encapsulation structure extend in parallel directions[0065] [0056](Examiner notes that since 222 is a slot it will extend in a parallel direction) , orthographic projections of all the organic layers (22)of the encapsulation structure on the base substrate(24) are within the display area[0064][0055]  but fails to teach the base substrate is also provided with a non-display area; the encapsulation structure further comprises a barrier wall disposed in the non- display area and all the inorganic layers of the encapsulation structure cover the barrier wall.
Lee et al discloses  the substrate(100) is also provided with a non-display area(the area outside of the light emitting structure(284/282/286[0052]), and 
all the inorganic layers (130/140)of the encapsulation structure(110) cover the barrier wall(270) and an encapsulation structure comprises a barrier wall(270) in the non-display area(the area outside of the light emitting structure(284/282/286[0052]), wherein all the inorganic layers (130,140)of the encapsulation structure cover the barrier wall (270) (fig. 1/fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to modify Zhang et al with the teachings of Lee et al to improve the flexibility of the device.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 6, 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813